ACCEPTED
                                                                            02-17-00413-CV
                                                                 SECOND COURT OF APPEALS
                                                                       FORT WORTH, TEXAS
                                                                         12/20/2017 1:51 PM
                                                                             DEBRA SPISAK
                                                                                     CLERK

                     NO. 02-17-00413-CV

                                                          FILED IN
IN THE COURT OF APPEALS FOR THE SECOND2nd COURT OF APPEALS
                                       DISTRICT
                                        FORT WORTH, TEXAS
              FORT WORTH, TEXAS
                                                    12/20/2017 1:51:56 PM
                                                        DEBRA SPISAK
                                                             Clerk
               THE CITY OF FORT WORTH
                                       Appellant,
                              v.
                        MARY DEAL,
                                       Appellee.


           On Appeal from the 342nd District Court
      of Tarrant County, Texas, Cause No. 342-289469-16
           the Honorable Wade Birdwell, Presiding


                  BRIEF OF APPELLANT

Laetitia Coleman Brown
State Bar No. 00792417
Laetitia.brown@fortworthtexas.gov

Lynn Winter
State Bar No. 24078135
Lynn.winter@fortworthtexas.gov

CITY OF FORT WORTH
200 Texas Street
Fort Worth, Texas 76102
817.392.7600—Telephone
817.392.8359—Telecopier

             ATTORNEYS FOR APPELLANTS
             ORAL ARGUMENT REQUESTED
                   IDENTITY OF PARTIES AND COUNSEL

 Appellants/Defendants:

 The City of Fort Worth


 Counsel for Appellant/Defendant:

 Laetitia Coleman Brown
 State Bar No. 00792417
 Laetitia.brown@fortworthtexas.gov

 Lynn Winter
 State Bar No. 24078135
 Lynn.winter@fortworthtexas.gov

 CITY OF FORT WORTH
 200 Texas Street
 Fort Worth, Texas 76102
 817.392.7600—Telephone
 817.392.8359—Telecopier


 Appellee/Plaintiff:

 Mary Deal


 Counsel for Appellee/Plaintiff:

 Joe Riddell
 P.O. Box 41898
 Austin, Texas 78704
 (512) 663-4669
 joeriddell@aol.com




Brief of Appellant City of Fort Worth                      Page i
                                 CFW-Appellant Brief 002
                                         TABLE OF CONTENTS

                                                                                                                   Page

IDENTITY OF PARTIES AND COUNSEL .............................................................i

INDEX OF AUTHORITIES.....................................................................................iv

STATEMENT OF THE CASE .................................................................................vi

STATEMENT REGARDING ORAL ARGUMENT ............................................ vii

ISSUES PRESENTED........................................................................................... viii

INTRODUCTION .....................................................................................................1

STATEMENT OF FACTS ........................................................................................2

SUMMARY OF THE ARGUMENT ........................................................................ 3

ARGUMENT AND AUTHORITIES ........................................................................ 3

I.       Standard of review ...........................................................................................3

II.      The Trial Court erred in denying the City’s Plea to the Jurisdiction
         because Appellee alleged intentional torts under the
         Texas Tort Claims Act ....................................................................................4

         A.       The Texas Tort Claims Act .................................................................. 4

         B.       The deploying of the tire deflation device was an arrest and
                  therefore an intentional tort .................................................................. 6

         C.       The act of deploying a tire deflation device is an intentional tort ........ 7

         D.       The act of deploying a tire deflation device is a battery ....................... 9


PRAYER ..................................................................................................................11



Brief of Appellant City of Fort Worth                                                                              Page ii
                                 CFW-Appellant Brief 003
CERTIFICATE OF COMPLIANCE .......................................................................12

CERTIFICATE OF SERVICE ................................................................................13

INDEX TO APPENDIX ..........................................................................................14




Brief of Appellant City of Fort Worth                                                                 Page iii
                                 CFW-Appellant Brief 004
                                    INDEX OF AUTHORITIES

Cases:                                                                                                     Page

Bland Independent School District v. Blue,
34 S.W.3d 547 (Tex. 2000) ........................................................................................4

City of Amarillo v. Martin,
971 S.W.2d 426 (Tex. 1998)......................................................................................4

City of Borger v. Garcia,
290 S.W.3d 325 (Tex.App.—Amarillo 2009, pet. denied)....................................3, 4

City of Fort Worth v. Chattha,
No. 02-11-00342-CV, 2012 Tex.App. LEXIS 1264, 2012 WL 503223,
(Tex.App.—Fort Worth Feb. 16, 2012, no pet.) ......................................................10

City of Laredo v. Nuno,
94 S.W.3d 786 (Tex.App.—San Antonio 2002, no pet.)........................................... 7

City of Lubbock v. Nunez,
279 S.W.3d 739 (Tex.App.—Amarillo 2007, pet. granted and dism’d by agr.) . 9, 10

City of Waco v. Williams,
209 S.W.3d 216 (Tex.App.—Waco 2006, pet. denied).......................................8, 10

City of Watauga v. Gordon,
434 S.W.3d 586 (Tex. 2014)................................................................................6, 10

Durbin v. City of Winnsboro,
135 S.W.3d 317 (Tex.App.—Texarkana 2004, pet. denied) ..................................... 9

Fisher v. Carrousel Motor Hotel, Inc.,
424 S.W.2d 627 (Tex. 1967)....................................................................................10

Harris County v. Cabazos,
177 S.W.3d 105 (Tex.App—Houston [1st Dist.] 2005, no pet.) ............................6, 7

Mo. Pac. R.R. v. Brownsville Navigation Dist.,
453 S.W.2d 812 (Tex. 1970)......................................................................................4

Brief of Appellant City of Fort Worth                                                                      Page iv
                                 CFW-Appellant Brief 005
                               INDEX OF AUTHORITIES (cont.)

Cases:                                                                                                      Page

Pineda v. City of Houston,
175 S.W.3d 276 (Tex.App.—Houston [1st Dist.] 2004, no pet.) ...........................8, 9

Stansbury v. California,
511 U.S. 318; 114 S. Ct. 1526; 128 L. Ed. 2d 293 (1994) .......................................... 6

Tex. Department of Transp. v. Jones,
8 S.W.3d 636 (Tex. 1999) ..........................................................................................3

Tex. Dep’t. of Public Safety v. Petta,
44 S.W.3d 575, 44 Tex. Sup. J 597 (Tex. 2001) ...................................................7, 8

Rules and Statutes:

Tex. Civ. Prac. & Rem. Code § 101.021 ................................................... per curiam

Tex. Civ. Prac. & Rem. Code § 101.057 ...............................................................5, 7




Brief of Appellant City of Fort Worth                                                                        Page v
                                 CFW-Appellant Brief 006
                          STATEMENT OF THE CASE

 Nature of the Case:            This is an appeal from the denial of a plea to the
                                jurisdiction. Appellee filed her original petition
                                alleging that the City was liable for damages under
                                the Texas Tort Claims Act. Appellee alleges that
                                her son was killed when an officer deployed a tire
                                deflation device during a police pursuit involving
                                her son.

 Trial Court:                   The 342nd Judicial District Court, Tarrant County,
                                Texas, Cause No. 342-289469-16, the Honorable
                                Wade Birdwell, presiding.

 Trial Court’s Disposition: The City filed a Plea to the Jurisdiction. [1 CR 9].
                            The trial court partially granted and partially denied
                            the City’s Plea. [1 CR 299]. In denying the City’s
                            Plea, the Court determined that the allegations in
                            Appellee’s Petition did not allege an Intentional
                            Tort for which the City would have been entitled to
                            governmental immunity under the Texas Tort
                            Claims Act.




Brief of Appellant City of Fort Worth                                         Page vi
                                 CFW-Appellant Brief 007
              STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rule of Appellate Procedure 38.1(e), the City requests oral

argument. The legal issues involve a determination as to what constitutes an

intentional tort under the Texas Tort Claims Act. The Court’s decisional process

will be aided significantly by oral argument, which will help to emphasize, clarify,

and focus the facts and legal arguments presented in the briefs.




Brief of Appellant City of Fort Worth                                        Page vii
                                 CFW-Appellant Brief 008
                              ISSUES PRESENTED

      Did the trial court err in denying the City’s Plea to the Jurisdiction,

determining that the deployment of a tire deflation device was not an intentional tort

under the Texas Tort Claims Act?




Brief of Appellant City of Fort Worth                                          Page viii
                                 CFW-Appellant Brief 009
                                         INTRODUCTION

        Jakob Lange, the son of Appellee, led police officers on a police pursuit

through residential neighborhoods lasting several minutes. During the pursuit,

Lange drove in excess of the speed limit and disregarded several stop signs and red

lights. The pursuit ended when Lange lost control of the vehicle and struck a tree.

Lange later died.

        Appellee brought suit against the City alleging both federal and state law

violations. The federal court dismissed all federal causes of actions and remanded

the state causes of action back to state court. In her state cause of action Appellee

alleged that an unknown Fort Worth police officer negligently deployed a tire

deflation device (“TDD”) that caused Lange to lose control of the vehicle.

        The City denies that any of its police officers deployed a TDD. However,

based on the Appellee’s pleadings, the City filed a Plea to the Jurisdiction contending

that Appellee’s allegation that an officer deployed a TDD was an intentional tort.

The City also contended it maintained its governmental immunity from Appellee’s

allegations of negligent training, negligent supervision, and negligent entrustment.

The trial court granted the City’s Plea on all issues related to negligent supervision,

negligent entrustment, and negligent training. Appellee has not appealed. However,

the trial court denied the City’s Plea to the Jurisdiction with respect to its contention

that the conduct complained of amounted to an intentional tort.



Brief of Appellant City of Fort Worth                                              Page 1
                                        CFW-Appellant Brief 010
        Appellee’s allegations that a City employee deployed a TDD alleges an

intentional tort. The City’s governmental immunity is not waived and the Court

should reverse the trial court’s denial of its plea and render judgment for the City.

                                   STATEMENT OF FACTS


        On February 7, 2013, Officer T. G. Shelton and Officer R. Mask were on duty

as police officers with the City of Fort Worth Police Department. [1 CR 50]. Both

officers were in uniform and in separate marked police units. [1 CR 50].          The

officers were parked in the Bank of America/Kroger parking lot located at 3120 S.

University Drive. [1 CR 50]. This area is near Texas Christian University and local

bars, and is a high pedestrian area. [1 CR 50]. There is a crosswalk for pedestrian

traffic located at the intersection of S. University and W. Berry Street. [1 CR 50].

Officer Shelton noticed a group of people in the median of the crosswalk. [1 CR

50]. Officer Shelton then noticed one of the individuals grab the arm of another

individual to prevent him from continuing across the south bound side of the

crosswalk. [1 CR 50].             Officer Shelton then observed a dark colored vehicle

travelling at a high rate of speed going south bound on University through the W.

Berry intersection. [1 CR 50-51]. Officer Shelton was able to maintain visual contact

on the vehicle and observed the driver proceed through a red light and make an

illegal left turn onto Granbury Road. [1 CR 51]. Officer Shelton activated the

emergency lights and the siren on his police vehicle, and attempted to conduct a

Brief of Appellant City of Fort Worth                                            Page 2
                                        CFW-Appellant Brief 011
traffic stop of the vehicle. [1 CR 51]. The driver of the vehicle, later identified as

Jakob Lange, would not stop. [1 CR 51]. Lange continued to drive at a high rate of

speed as he led police officers on a vehicle pursuit lasting several minutes. [1 CR

51]. The pursuit was recorded by the in-car video contained in Officer Shelton’s

police vehicle. [1 CR 51-52.] [In Camera Video attached to Exhibit A]. Lange can

be observed on the video running through several stop signs, and at least two red

lights. [1 CR 51]. The pursuit ended when Lange lost control of the vehicle and

crashed into a tree. [1 CR 52]. Lange later died.

                            SUMMARY OF THE ARGUMENT


        The trial court erred in denying the City’s Plea to the Jurisdiction. Appellee

alleged that an unknown police officer deployed a TDD. Although Appellee

couched the allegation as a negligent deployment, the facts alleged by Appellee

allege an intentional tort. Governmental immunity is not waived for intentional torts

and therefore the City is entitled to dismissal of this action.

                            ARGUMENT AND AUTHORITIES


I.      Standard of review.

         A plea to the jurisdiction contests a trial court’s subject matter jurisdiction.

Texas Department of Transp. V. Jones, 8 S.W.3d 636, 638 (Tex. 1999); City of

Borger v. Garcia, 290 S.W.3d 325, 329 (Tex. App.—Amarillo 2009, pet. denied).


Brief of Appellant City of Fort Worth                                              Page 3
                                        CFW-Appellant Brief 012
The plea is used to defeat a cause of action without regard to whether the claims

asserted have merit. Garcia, 290 S.W.3d at 329; Bland Independent School District

v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). The purpose of the plea “is not to force

the plaintiff to preview their case on the merits but to establish a reason why the

merits of the plaintiff’s claims should never be reached.” Bland, 34 S.W.3d at 554.

Whether a court has subject-matter jurisdiction is a question of law that is reviewed

de novo on appeal. Garcia, 290 S.W.3d at 329.

II.     The trial court erred in denying the City’s Plea to the Jurisdiction
        because Appellee’s alleged intentional torts under the Texas Tort
        Claims Act.

        A.      The Texas Tort Claims Act

        Generally, a municipality in Texas is immune from tort liability under the

doctrine of governmental immunity. City of Amarillo v. Martin, 971 S.W.2d 426,

427 (Tex. 1998). The party suing a governmental entity must allege consent to suit

either by statute or express legislative permission. Mo. Pac. R.R. v. Brownsville

Navigation Dist., 453 S.W.2d 812, 813-14, (Tex. 1970).             The Act waives

governmental immunity in certain circumstances, and to a limited extent; Section

101.021 of the Act contains the primary waiver provisions found in the Act. That

section states:

        “A governmental unit in the state is liable for:




Brief of Appellant City of Fort Worth                                          Page 4
                                        CFW-Appellant Brief 013
                (1)     property damage, personal injury, and death proximately caused

                by the wrongful act or omission or the negligence of an employee

                acting within his scope of employment if:

                        (A)      the property damage, personal injury, or death arises

                                 from the operation or use of a motor-driven vehicle or

                                 motor-driven equipment; and

                        (B)      the employee would be personally liable to the claimant

                                 according to Texas law; and

                (2)     personal injury and death so caused by a condition or use of

                tangible personal or real property if the governmental unit would,

                were it a private person, be liable to the claimant according to Texas

                law.”

        In order to maintain a cause of action against a governmental entity such as

the City of Fort Worth, a plaintiff must make some allegation arising under one

of the waivers contained within § 101.021. However, even if a Plaintiff can assert

a cause of action under Section 101.021, §101.057 of the Act reinstates immunity

for certain claims, such as intentional torts. Section 101.057, “Civil Disobedience

and Certain Intentional Torts”, states in pertinent part:

“This chapter does not apply to a claim:




Brief of Appellant City of Fort Worth                                                    Page 5
                                        CFW-Appellant Brief 014
                (2)     arising out of assault, battery, false imprisonment, or any other

                        intentional tort, including a tort involving disciplinary action by

                        school authorities.”

        Furthermore, Courts have held that “If a plaintiff pleads facts which amount

to an intentional tort, no matter if the claim is framed as negligence, the claim

generally is for an intentional tort, and is barred…” Harris County v. Cabazos, 177
S.W.3d 105, 111 (Tex.App.—Houston [1st Dist.] 2005, no pet.).

        B. The Deploying of the Tire Deflation Device Was An Arrest and
           Therefore an Intentional Tort

        An officer commits an arrest when he or she deprives a person of the freedom

 of movement. Stansbury v. California, 511 U.S. 318, 322; 114 S. Ct. 1526, 128 L.

 Ed.2d 293 (1994). In City of Watauga v. Gordon, the Texas Supreme Court held

 the “actions of a police officer in making an arrest necessarily involve a battery,

 although the conduct may not be actionable because of privilege.” Gordon at 591.

 This is the case even if the suspect yields to the arrest, because submitting against

 one’s will is not the same as consent. Id.

        In this case, the officer who deployed the TDD would have intended the action

to restrain Lange’s movement, in other words he or she would have been arresting

Lange. The harm would have been the restrained freedom, therefore the actions of

the officer amounted to an arrest, an intentional tort for which the City is immune

from liability.

Brief of Appellant City of Fort Worth                                                Page 6
                                        CFW-Appellant Brief 015
        C. The Act of Deploying a Tire Deflation Device in an Intentional Tort

        Even if the act of deploying the TDD was not an arrest, the City would still

be entitled to dismissal of the action because the act of deploying the TDD was an

intentional tort, for which that City is entitled to immunity.

        Courts have historically taken two distinct approaches when determining

whether an officer’s actions are an intentional tort under Section 101.057 of the

Texas Tort Claims Act. Some courts have held that the intentional tort exception is

met if the governmental actor intended the act that caused the injury complained of.

See Tex. Dep’t of Public Safety v. Petta, 44 S.W.3d 575, 580, 44 Tex. Sup. J. 597

(Tex. 2001) (Claim that an officer was negligent by ignoring police procedure and

aiming a gun, blocking the vehicle and firing at a suspect’s tires was an intentional

tort); See also Harris County v. Cabazos, 177 S.W.3d 105 (Tex. App.—Houston [1st

Dist.] 2005, no pet.) (Claim that a sheriff deputy wrongfully shot suspect was an

intentional tort claim, although couched as negligence.); City of Laredo v. Nuno, 94
S.W.3d 786 (Tex. App.—San Antonio 2002, no pet.) (Claim of negligence in

improperly applying handcuffs and improperly placing suspect in police vehicle

were based on the intentional act of excessive force, an intentional tort.)


        There is no dispute that the act of deploying a TDD is an intentional act. In

order for an officer to deploy the TDD the officer must stop the police vehicle, open

the trunk, release the TDD from its mount, unlock the cord reel, throw the sleeved


Brief of Appellant City of Fort Worth                                          Page 7
                                        CFW-Appellant Brief 016
TDD on the road, lock the cord reel, hold the TDD by the handle and then pull the

TDD into the path of the target vehicle. [1 CR 33]. After the device has been struck,

the officer must then remove the device from the roadway to prevent other vehicles

from striking the device. [1 CR 33]. The act of deploying a tire deflation device

should be treated the same as an officer deploying a Taser or drawing and firing a

firearm. See City of Waco v. Williams, 209 S.W.3d 216 (Tex. App.—Waco 2006,

pet. denied) (Officer’s use of a Taser was an intentional tort); See also Pineda v. City

of Houston, 175 S.W.3d 276, 282-284 (Tex. App.—Houston [1st Dist.] 2004, no

pet.) (Officer who shot individual committed an intentional tort despite Plaintiff’s

contention that the Texas Tort Claims Act applied because officer handled the

firearm in a negligent fashion).

        Appellee contends that the unknown officer may have been negligent in

deciding where to deploy the tire deflation device, and/or failing to abide by City

policies. The deploying of the TDD is the actual focus of Appellee’s complaint, and

the act of deploying the TDD is an intentional tort. However, as the Court determined

in Petta, a party cannot maintain a negligence claim under the Texas Tort Claims

Act for the “same conduct” as the intentional tort. Petta at 580. See also Pineda at

283 (finding that despite Plaintiff’s contention that officers were negligent by failing

to exercise sound judgment in shooting individual, the real focus was on the shooting

of the individual which was an intentional tort).



Brief of Appellant City of Fort Worth                                             Page 8
                                        CFW-Appellant Brief 017
        D. The Act of Deploying the Tire Deflation Device is a Battery

        Appellee’s Original Petition stated that she was not alleging an intentional tort

because she was not alleging that officers intended to injure or harm Lange by

deploying the TDD.            See Durbin v. City of Winnsboro, 135 S.W.3d 317 (Tex.

App.—Texarkana 2004, pet. denied) (intentional tort exception did not apply to an

officer who intentionally bumped a motorcycle during a pursuit causing the suspect

to wreck and get run over by a police vehicle because the officer did not intend to

injure the suspect but simply to end the pursuit). In fact, Appellee’s Response to

the City’s Plea to the Jurisdiction extensively quotes the Seventh District Court of

Appeals opinion in City of Lubbock v. Nunez, 279 S.W.3d 739 (Tex. App.—Amarillo

2007, pet. granted and dism’d by agr). Nunez involved an officer who deployed a

Taser on an individual who later died. The Court held that the Plaintiff pled a cause

of action for negligence because the Plaintiff did not allege that the officer intended

to cause Nunez injury. The Court found that they could not infer an intent to injure,

because at the time the Taser was advertised as “non-lethal.” Nunez at 743. The

case was appealed to the Texas Supreme Court and petition was granted. The

petition was later dismissed by agreement of the parties.

        The Texas Supreme Court addresses these lines of cases in City of Watugua

v. Gordon. 434 S.W.3d at 594. In Gordon the City calls the Nunez decision




Brief of Appellant City of Fort Worth                                              Page 9
                                        CFW-Appellant Brief 018
“doctrinally unsound.” The Court then comprehensively discusses the law of battery

and how it applies to intentional torts under the Texas Tort Claims Act.

        The Court held that a battery occurs when 1) a person intentionally or

knowingly causes bodily injury; or 2) a person intentionally or knowingly causes an

offensive bodily contact. Id. at 590. Battery does not require the intent to injure. It

only requires an “offensive bodily contact.” See City of Fort Worth v. Chattha, No.

02-11-00342-CV, 2012 Tex. App. LEXIS 1264, 2012 WL 503223, at *6 (Tex.

App.—Fort Worth Feb. 16, 2012, no pet.) [**9] (Allegation that officer took

complainant to the ground amounted to an offensive touching and was therefore a

battery under the Texas Tort Claims Act). In fact, battery does not even require the

accused to make physical contact with the complainant. See Fisher v. Carrousel

Motor Hotel, Inc. 424 S.W.2d 627, 629 (Tex. 1967) (Individual who snatched a plate

from the Plaintiff’s hand committed a battery, even though the individual never

made physical contact with the Plaintiff). See also City of Waco v. Williams, 209
S.W.3d 216 (Tex. App.—Waco 2006, pet. denied) (Officer who used a Taser on a

suspect who later died committed an intentional tort and therefore the City’s

sovereign immunity was not waived).

        Deal alleges that that the TDD made contact with the tire on the vehicle being

driven by Lange while Lange was fleeing from police officers. The contact as

described by Deal amounts to a battery, a touching that was not consensual. Because



Brief of Appellant City of Fort Worth                                           Page 10
                                        CFW-Appellant Brief 019
a battery is an intentional tort for which governmental immunity is not waived, the

trial court erred in dying the City’s Plea to the Jurisdiction and the City is entitled to

dismissal of the cause of action against it as a matter of law.

                                              PRAYER

        For all of the reasons set forth above, the City respectfully requests that this

Court reverse the trial court’s order partially denying the City’s plea and render

judgment for the City and grant any other relief, whether at law or in equity, that the

City is justly entitled to receive.


                                                Respectively submitted,

                                                /s/ Laetitia Coleman Brown
                                                Laetitia Coleman Brown
                                                State Bar No. 00792417
                                                Laetitia.brown@fortworthtexas.gov

                                                Lynn Winter
                                                State Bar No. 24078135
                                                Lynn.winter@fortworthtexas.gov

                                                CITY OF FORT WORTH
                                                200 Texas Street
                                                Fort Worth, Texas 76102
                                                817.392.7600—Telephone
                                                817.392.8359—Telecopier

                                                ATTORNEYS FOR APPELLANTS




Brief of Appellant City of Fort Worth                                               Page 11
                                        CFW-Appellant Brief 020
                            CERTIFICATE OF COMPLIANCE
1.      This brief complies with the type-volume limitations of Texas Rule of
        Appellate Procedure 9.4(i)(2)(B) because it contains 2,523 words, excluding
        the parts of the brief exempted by Texas Rule of Appellate Procedure
        9.4(i)(1).
2.      This brief complies with the typeface requirements of Texas Rule of
        Procedure 9.4(e) because this brief has been prepared in a proportionally
        spaced typeface using “Microsoft Word 2010” in fourteen (14) point “Times
        New Roman” style font.

                                                /s/ Laetitia Coleman Brown
                                                Laetitia Coleman Brown




Brief of Appellant City of Fort Worth                                        Page 12
                                        CFW-Appellant Brief 021
                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
forwarded via e-service on December 20, 2017, to the following counsel of record:


Joe Riddell
P.O. Box 41898
Austin, Texas 78704
(512) 663-4669
joeriddell@aol.com

Counsel for Appellees


                                                /s/ Laetitia Coleman Brown
                                                Laetitia Coleman Brown




Brief of Appellant City of Fort Worth                                        Page 13
                                        CFW-Appellant Brief 022
                                        NO. 02-17-00413-CV


        IN THE COURT OF APPEALS FOR THE SECOND DISTRICT
                      FORT WORTH, TEXAS

                               THE CITY OF FORT WORTH
                                                        Appellant,
                                                v.
                                          MARY DEAL,
                                                        Appellee.


                       On Appeal from the 342nd District Court
                  of Tarrant County, Texas, Cause No. 342-289469-16
                       the Honorable Wade Birdwell, Presiding


                INDEX TO APPENDIX TO BRIEF OF APPELLANT

A.      Plaintiff’s Original Petition—December 14, 2016.

B.      Order on City of Fort Worth’s Plea to the Jurisdiction—November 15, 2017.




Brief of Appellant City of Fort Worth                                      Page 14
  APPENDIX A




Brief of Appellant City of Fort Worth                             Page 15
                                        CFW-Appellant Brief 024
CFW-Appellant Brief 025
CFW-Appellant Brief 026
CFW-Appellant Brief 027
CFW-Appellant Brief 028
CFW-Appellant Brief 029
CFW-Appellant Brief 030
CFW-Appellant Brief 031
CFW-Appellant Brief 032
CFW-Appellant Brief 033
CFW-Appellant Brief 034
CFW-Appellant Brief 035
CFW-Appellant Brief 036
CFW-Appellant Brief 037
CFW-Appellant Brief 038
CFW-Appellant Brief 039
CFW-Appellant Brief 040
CFW-Appellant Brief 041
CFW-Appellant Brief 042
CFW-Appellant Brief 043
   APPENDIX B




Brief of Appellant City of Fort Worth                             Page 16
                                        CFW-Appellant Brief 044
..
                                                342-289469-16                                               FILED
                                                                                               TARRANT COUNTY
                                                                                               11/6/201710:51 AM
                                         CAUSE N0.342-289469-16                               THOMAS A. 'WILDER
                                                                                                 DISTRICT CLERK

      MARY DEAL                                        §                     IN THE DISTRICT COURT
      Plaintiff                                        §
                                                       §
     Vs                                                §                    TARRANT COUNTY, TEXAS
                                                       §
      CITY OF FORT WoRm, TEXAS                         §
     Defendanr                                         §                    342ND JUDICIAL DISTRICT


             ORDER ON CITY OF FORT WORTH'S PLEA TO THE JURISDICTION



            On November 2, 2017, the Court heard and considered Defendant City of Fort Worth's Plea

     to The Jurisdiction. Counsel for the City of Fort Worth, Laetitia Coleman Brown appeared. Counsel

     for Plaintiff, Joe Riddell appeared. After considering the arguments of both parties, evidence

     presented and the pleadings on file, the Court is of the opinion that Defendant City of Fort Worth's

     Plea to The Jurisdiction should be GRANTED in part and DENIED in part.

            Accordingly, it is ORDERED, JUDGED AND DECREED that Defendant City of Fort

     Worth's Plea to The Jurisdiction is hereby GRANTED on the claims of:

                    Negligent Entrustment;

                    Negligent Supervision and Training;

     And is hereby DENIED on the claims of:

                    Intentional Tort; and

                    Official Immunity.




                                                                -''f':-1.   f:-MAILED'{)Y
                                                                ::      . ~·iJd~~'
                                                                           WLYctU7



                                            CFW-Appellant Brief 045
        The Court FURIBER ORDERS that any further action in this case is STAYED pending

appeal of this order.


                        ,s'l'A   Nr-· ~. , _.
        SIGNEDthis_dayof_-'-~--'-""'"-----·2017.



                                          ~ Judge Presiding        ·




Order on Defendant City of Fort Worth's Plea to the Jurisdiction                 Page2
Deal v. City of Fort Worth




                                  CFW-Appellant Brief 046